*240Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nigisti Woldehawariat Betow, a native of Eritrea and a citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing her appeal from the immigration judge’s decision finding Betow ineligible for adjustment of status as an alien who knowingly made a frivolous application for asylum. Based on our review of the record, we conclude that substantial evidence supports the agency’s finding that Betow knowingly filed a frivolous asylum application. See Matter of Y-L-, 24 I. & N. Dec. 151, 155-60 (B.I.A.2007). Accordingly, we deny the petition for review for the reasons stated by the Board. See In re Betow, (B.I.A. May 23, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.